Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 01/24/2022 has been entered. Claim(s) 12, 24 is/are cancelled and pending claims 1-11, 13-23, 25 are addressed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 19, 23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20050247901).
Re claim 1, Wang discloses a nozzle (figs. 6-7) comprising: 
a fluid inlet (upstream opening at 24); 	
a nozzle component (22, 24) having a fluid outlet (25); and 
a rotatable member (40) to rotate over the fluid outlet (25) to selectively expose the fluid outlet to provide fluid flow from the fluid outlet (see figs. 6-7), wherein 
the rotatable member is a second rotatable member and comprises a disc (46) pivotably disposed on the nozzle component through a pivot (42) that is transverse to a longitudinal axis (line 5-5 shown in fig. 4) of the nozzle component; 

Re claim 5, Wang discloses the rotatable member is the second rotatable member (see rejection of claim 1 above).  

Re claim 6, Wang discloses the pivot (42) is disposed on the nozzle component so that a first portion (at 46 with the openings) of the rotatable member is aligned with an opening (25) of the fluid outlet of the nozzle component, and a second portion (44 and 10, see figs. 2 and 6, 7) of the rotatable member extends beyond a side (top side of 22, 24) of the nozzle component.

Re claims 19 and 23, Wang discloses a valve (figs. 6-7) comprising: a fluid inlet (upstream opening of 24); a nozzle component (24) having a fluid outlet (25); and a selector (40, 42) to rotate over the fluid outlet (25) to selectively expose the fluid outlet to provide fluid flow from the fluid outlet (see figs. 6-7), 
wherein the selector is a second selector and comprises a disc (40) pivotably disposed on the nozzle component through a pivot (42) that is transverse to a longitudinal axis (line 5-5 shown in fig. 4) of the nozzle component.  
Re claim 25, Wang further discloses a first portion (space the thread at 24 and opening 25) of a fluid line in fluid communication with the fluid inlet (upstream opening at the thread of 24), and a second portion (21) of the fluid line in fluid communication with the fluid outlet (25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrigley (US 20010042797) in view of Wang (US 20050045744).
Re claim 1, Shrigley discloses a nozzle (fig. 13) comprising: 
a fluid inlet (upstream opening of 30; fig. 11); 	
a nozzle component (30) having a fluid outlet (31); and 
a rotatable member (33; par. 39) to rotate over the fluid outlet (31) to selectively expose the fluid outlet to provide fluid flow from the fluid outlet, wherein 
the rotatable member is a first rotatable member (33) having a plurality of portions (33a, 33b, 33c) that rotate over the fluid outlet (31) that provides fluid flow through only the portion or portions over the fluid outlet, and each portion (33a, 33b, 33c) that includes a different rotatable position (see figs. 12, 13) of the rotatable member has a different number of openings from the other portions including a first portion disposed over the fluid outlet (31) for a first rotatable position (when 33a is aligned with 31) and a second portion disposed over the fluid outlet (31) for a second rotatable position (when 33b is aligned with 31); 
Shrigley does not teach the first portion having only a single opening and the second portion having only two separate openings, wherein the single opening is different than the two openings.
Wang teaches a nozzle in the same field of endeavor included with a rotatable member 40 with a first portion having only a single opening 58 (see fig. 2), and a second portion having only two separate openings 58 (fig. 2), where in the single opening 58 at the first portion of different than the two openings at the second portion. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrigley to incorporate the teachings of Wang to provide the first portion with only a single opening, and the second portion with only two openings different than the single opening. Doing so would provide for single jet or double jet selective spray options when certain pattern or spray volume is/are desired.  

Re claim 2, Shrigley does not explicitly teach each opening can have a same size to the other openings.
However, in figure 2 of Wang, the single opening 58 in the first portion appears to be the same size as the two openings 58 in the second portion. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrigley to incorporate the teachings of Wang to utilize each opening having a same size to the other openings. Doing so would provide similar spray pattern from each opening for when uniform, predictable discharge is desired. 

Re claim 3, Shrigley, as modified, teaches the rotatable member (33) is the first rotatable member.
Re claim 4, Shrigley, as modified, teaches the rotatable member (33) comprises a cylinder (33 is a rotatable cylinder) that rotates around the nozzle component (30; par. 39).

Re claims 19 and 21, Shrigley discloses a valve (fig. 13) comprising: 
a fluid inlet (upstream opening of 30; fig. 11); 
a nozzle component (30) having a fluid outlet (31); and 
a selector (33, par. 39) to rotate over the fluid outlet to selectively expose the fluid outlet to provide fluid flow from the fluid outlet, 
wherein the selector is a first selector (33) having a plurality of portions (33a, 33b, 33c) that rotate over the fluid outlet that provides fluid flow through only the portion or portions over the fluid outlet, and each portion (each of 33a, 33b, 33c) that includes a different rotatable position (see figs. 12, 13) of the first selector has a different number of openings from the other portions including a first portion disposed over the fluid outlet (31) for a first rotatable position (when 33a is aligned with 31) and a second portion disposed over the fluid outlet (31) for a second rotatable position (when 33b is aligned with 31).
Shrigley does not teach the first portion having only a single opening and the second portion having only two separate openings, wherein the single opening is different than the two openings.
Wang teaches a nozzle in the same field of endeavor included with a rotatable member 40 with a first portion having only a single opening 58 (see fig. 2), and a second portion having only two separate openings 58 (fig. 2), where in the single opening 58 at the first portion of different than the two openings at the second portion. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrigley to incorporate the teachings of Wang to provide the first portion with only a single opening, and the second portion with only two openings different than the single opening. Doing so would provide for single jet or double jet selective spray options when certain pattern or spray volume is/are desired.  

Re claim 20, Shrigley does not explicitly teach each opening can have a same size to the other openings.
However, in figure 2 of Wang, the single opening 58 in the first portion appears to be the same size as the two openings 58 in the second portion. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shrigley to incorporate the teachings of Wang to utilize each opening having a same size to the other openings. Doing so would provide similar spray pattern from each opening for when uniform, predictable discharge is desired. 

Re claim 22, Shrigley, as modified, teaches the selector comprises a cylinder (33 is a rotatable cylinder) that rotates around the nozzle component (30; par. 39).

Claims 1, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20050247901) in view of Wightman (US 20020029577).
Re claim 7, Wang discloses the nozzle of claim 6, but fails to teach the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet.
Wightman discloses an adjustment valve (fig. 15) used with a flow path shown in fig. 10, where the rotatable member 64 has a plurality of openings 66 and rotation of the rotatable member changes a number of openings (number of openings 66) disposed over the fluid outlet 62 (par. 45) to vary the flow in place, to be used in place of metering devices (par. 36: “Expansion device 18 may be used in place of or in combination with metering devices”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Wightman to substitute the rotatable member and outlet configuration of Wang with the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet. The substitution of one known element (multiple openings in rotatable member with single opening outlet) as taught by Wang with another (the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet) as taught by Wightman would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control configuration would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. Wightman suggest this configuration increase the precision in flow adjustment while reduce manufacture cost and complexity (par. 4). It is noted that while devices in Wang and Wightman handle different types of fluids, the field of endeavor involves fluid flow control. 

Re claims 1 and 9, Wang discloses a nozzle (figs. 6-7) comprising: 
a fluid inlet (upstream opening at 24); 	
a nozzle component (22, 24) having a fluid outlet (25); and 
a rotatable member (40) to rotate over the fluid outlet (25) to selectively expose the fluid outlet to provide fluid flow from the fluid outlet (see figs. 6-7).
Wang does not teach the rotatable member being a third rotatable member having a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet including only a first opening disposed over the fluid outlet for a first rotatable position, only the first opening and a second opening disposed over the fluid outlet for a second rotatable position, and only a third opening in addition to the first and second openings disposed over the fluid outlet for a third rotatable position.
Wightman discloses an adjustment valve (fig. 15) used with a flow path shown in fig. 10, where the rotatable member 64 has a plurality of openings 66 and rotation of the rotatable member changes a number of openings (number of openings 66) disposed over the fluid outlet 62 (par. 45) to vary the flow in place, to be used in place of metering devices (par. 36: “Expansion device 18 may be used in place of or in combination with metering devices”). Figure 15 shows the structure in which rotation of the rotatable member changes a number of openings 66 disposed over the fluid outlet 62 including only a first opening (when only one opening 66 is aligned with opening 62) disposed over the fluid outlet for a first rotatable position, only the first opening and a second opening (when only two of openings 66 are aligned with opening 62) disposed over the fluid outlet for a second rotatable position, and only a third opening in addition to the first and second openings (when only three of openings 66 are aligned with opening 62)  disposed over the fluid outlet for a third rotatable position.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Wightman to substitute the rotatable member and outlet configuration of Wang with the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet. The substitution of one known element (multiple openings in rotatable member with single opening outlet) as taught by Wang with another (the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet) as taught by Wightman would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control configuration would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. Wightman suggest this configuration increase the precision in flow adjustment while reduce manufacture cost and complexity (par. 4). It is noted that while devices in Wang and Wightman handle different types of fluids, the field of endeavor involves fluid flow control. 

Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20050247901) in view of Milijasevic (US 20090326480).
Re claim 8, Wang discloses the nozzle of claim 6, but fails to teach the rotatable member has a single opening over a portion of a surface on the rotatable member, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member.
Milijasevic discloses a flow control configuration (figs. 5-8) with a rotatable member 39 has a single opening 40 over a portion of a surface on the rotatable member 39, a plurality of openings 34 (fig. 8) are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings 34 of the fluid outlet that are exposed to the single opening 40 of the rotatable member (par. 81).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Milijasevic to substitute the rotatable member and outlet configuration of Wang with the rotatable member having a single opening, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member. The substitution of one known element (multiple openings in rotatable member with single opening outlet) as taught by Wang with another (multiple openings in outlet with single opening in the rotatable member) as taught by Milijasevic would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control members would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. 

Re claim 10, Wang discloses an agricultural implement (par. 2, flow control valve with gardening pipe) comprising: 
a fluid applicator (gardening pipe) for placement of fluid in an agricultural field, and 
a nozzle (fig. 6-7) disposed on the fluid applicator (pipe) of the agricultural implement for applying fluid to the agricultural field, wherein the nozzle comprises: 
a fluid inlet (upstream opening at 24); 	
a nozzle component (22, 24) having a fluid outlet (25); and 
a rotatable member (40) to rotate over the fluid outlet (25) to selectively expose the fluid outlet to provide fluid flow from the fluid outlet (see figs. 6-7), wherein 
the rotatable member is a second rotatable member and comprises a disc (46) pivotably disposed on the nozzle component through a pivot (42) that is transverse to a longitudinal axis (line 5-5 shown in fig. 4) of the nozzle component; 
Wang fails to teach the rotatable member has a single opening over a portion of a surface on the rotatable member, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member.
Milijasevic discloses a flow control configuration (figs. 5-8) with a rotatable member 39 has a single opening 40 over a portion of a surface on the rotatable member 39, a plurality of openings 34 (fig. 8) are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings 34 of the fluid outlet that are exposed to the single opening 40 of the rotatable member (par. 81).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Milijasevic to substitute the rotatable member and outlet configuration of Wang with the rotatable member having a single opening, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member. The substitution of one known element (multiple openings in rotatable member with single opening outlet) as taught by Wang with another (multiple openings in outlet with single opening in the rotatable member) as taught by Milijasevic would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control members would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. 

Re claim 11, Wang discloses the implement is a sprayer, irrigation implement (par. 2, garden pipe with flow control valve). 

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes (US 20150336116) in view of Wightman (US 20020029577).
Re claims 13 and 17, Gerdes discloses a fluid applicator (fig. 1) comprising: 
an agricultural implement (12); 
at least one applicator arm (14) for applying a fluid to an agricultural field, the at least one applicator arm is connected to the agricultural implement (see fig. 1); and 
a nozzle (21, 18, fig. 2) coupled to and disposed at a discharge end of the at least one applicator arm (14; see fig. 1), the nozzle includes a fluid inlet (26), a fluid outlet (48), and a rotatable member (34) to rotate over the fluid outlet to selectively expose the fluid outlet to provide fluid flow from the fluid outlet, wherein the rotatable member (34) rotates over the fluid outlet (see fig. 2), 
wherein the agricultural implement is one of a planter, a sidedress bar, a cultivator, a plough, a sprayer, a spreader, or an irrigation implement (see fig. 1).  
Gerdes does not teach a different number of openings for each rotatable position of the rotatable member is in fluid communication with the fluid outlet (claim 13), and wherein the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet (claim 17).
Wightman discloses an adjustment valve (fig. 15) used with a flow path shown in fig. 10, where the rotatable member 64 has a plurality of openings 66 and rotation of the rotatable member changes a number of openings (number of openings 66) disposed over the fluid outlet 62 (par. 45) to vary the flow in place, to be used in place of metering devices (par. 36: “Expansion device 18 may be used in place of or in combination with metering devices”). Figure 15 shows the structure in which rotation of the rotatable member changes a number of openings 66 disposed over the fluid outlet 62 including only a first opening (when only one opening 66 is aligned with opening 62) disposed over the fluid outlet for a first rotatable position, only the first opening and a second opening (when only two of openings 66 are aligned with opening 62) disposed over the fluid outlet for a second rotatable position, and only a third opening in addition to the first and second openings (when only three of openings 66 are aligned with opening 62)  disposed over the fluid outlet for a third rotatable position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerdes to incorporate the teachings of Wightman to substitute the valve configuration such that a different number of openings for each rotatable position of the rotatable member is in fluid communication with the fluid outlet. The substitution of one known element (the valve and outlet configuration) as taught by Gerdes with another (the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet) as taught by Wightman would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control configuration would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. Wightman suggest this configuration increase the precision in flow adjustment while reduce manufacture cost and complexity (par. 4). It is noted that while devices in Gerdes and Wightman handle different types of fluids, the field of endeavor involves fluid flow control. 

Re claim 14, Gerdes, as modified, discloses each opening has a same size to the other openings (see openings 66 in fig. 15 of Wightman).

Re claim 15, Gerdes, as modified, discloses the rotatable member has a plurality of portions (plural portions on 64; fig. 15 of Wightman) that rotate over the fluid outlet (opening 62, fig. 15 of Wightman) that provides fluid flow through only the portion or portions over the fluid outlet, and each portion has a different number of openings from the other portions (one portion with the first opening 66, an adjacent portion with two openings 66, another adjacent portion with 4 other openings 66; fig. 15 of Wightman)

Re claim 16, Gerdes, as modified, discloses the rotatable member comprises a cylinder (see 34 in fig. 2 of Gerdes, and 64 in fig. 15 of Wightman).

Claim 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerdes (US 20150336116) in view of Milijasevic (US 20090326480).
Re claims 13 and 18, Gerdes discloses a fluid applicator (fig. 1) comprising: 
an agricultural implement (12); 
at least one applicator arm (14) for applying a fluid to an agricultural field, the at least one applicator arm is connected to the agricultural implement (see fig. 1); and 
a nozzle (21, 18, fig. 2) coupled to and disposed at a discharge end of the at least one applicator arm (14; see fig. 1), the nozzle includes a fluid inlet (26), a fluid outlet (48), and a rotatable member (34) to rotate over the fluid outlet to selectively expose the fluid outlet to provide fluid flow from the fluid outlet, wherein the rotatable member (34) rotates over the fluid outlet (see fig. 2), 
wherein the agricultural implement is one of a planter, a sidedress bar, a cultivator, a plough, a sprayer, a spreader, or an irrigation implement (see fig. 1).  
Gerdes does not teach a different number of openings for each rotatable position of the rotatable member is in fluid communication with the fluid outlet (claim 13), and the rotatable member has a single opening over a portion of a surface on the rotatable member, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member (claim 18).
Milijasevic discloses a flow control configuration (figs. 5-8) with a rotatable member 39 has a single opening 40 over a portion of a surface on the rotatable member 39, a plurality of openings 34 (fig. 8) are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings 34 of the fluid outlet that are exposed to the single opening 40 of the rotatable member (par. 81).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerdes to incorporate the teachings of Milijasevic to substitute the valve configuration such that a different number of openings for each rotatable position of the rotatable member is in fluid communication with the fluid outlet. The substitution of one known element (the valve and outlet configuration) as taught by Gerdes with another (the rotatable member has a single opening over a portion of a surface on the rotatable member, a plurality of openings are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings of the fluid outlet that are exposed to the single opening of the rotatable member) as taught by Milijasevic would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of flow control configuration would have yielded predictable results, namely, allowing flow to be adjusted at the outlet for desired discharge. It is noted that while devices in Gerdes and Milijasevic handle different types of fluids, the field of endeavor involves fluid flow control. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752